The following order has been entered on the motion filed on the 20th of June 2018 by Defendant (Wayne Preparatory Academy Charter School, Inc.) for Temporary Stay:
"Motion Denied by order of the Court in conference, this the 25th of June 2018."
Upon consideration of the petition filed by Defendant (Wayne Preparatory Academy Charter School, Inc.) on the 20th of June 2018 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of June 2018."